Citation Nr: 1226486	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent from September 30, 2005 to June 30, 2008 and in excess of 20 percent for the periods from July 1, 2008 to August 26, 2008 and beginning February 1, 2009 for left knee status post meniscus tear and surgery with scar (hereinafter left knee disability).

3.  Entitlement to an initial compensable evaluation for right hip trochanteric bursitis (hereinafter right hip disability).

4.  Entitlement to an initial compensable evaluation for migraine headaches.

5.  Entitlement to an evaluation in excess of 10 percent for left shoulder impingement syndrome with bicep tendonitis (hereinafter left shoulder disability)



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1995 to December 1999 and from September 2002 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran timely appealed the above issues.

In the September 2006 rating decision, the Veteran was granted service connection for a left knee disability and assigned a 10 percent evaluation for that disability, effective September 30, 2005-the date following his discharge from service.  That rating decision additionally granted service connection for the Veteran's migraine headaches and assigned a noncompensable evaluation for that disability; a 10 percent evaluation was also reinstated for the Veteran's left shoulder disability at that time.  

In an October 2008 rating decision, the Veteran's left knee was assigned an increased evaluation of 20 percent beginning July 1, 2008 and December 1, 2008; a temporary total disability rating due to convalescence following left knee surgery was assigned beginning August 28, 2008 until November 30, 2008.  In a follow-up decision dated April 2009, the Veteran's left knee disability was assigned temporary total evaluation for that disability from August 27, 2008 to January 31, 2009, with 20 percent evaluations beginning on July 1, 2008 and February 1, 2009.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status.  Further, in light of these decisions, the Board has recharacterized the left knee issue on appeal in accordance with these subsequent awards of benefits.

The Veteran was denied service connection for a right knee disorder, but granted service connection for a right hip disability and assigned a noncompensable evaluation for that disability in a September 2009 rating decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

The issues of service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, and a left hip disorder, to include as secondary to left knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board recognizes that the Veteran has not been diagnosed with a right knee disorder throughout the appeal period, though he maintains that he experiences symptoms, including pain.  The Veteran underwent a VA examination of his right knee in August 2009, at which time no diagnosis was rendered.  That examination additionally rendered findings for the Veteran's left knee and right hip disabilities as well.  The Board notes that the last VA examination to address the Veteran's left shoulder and migraine headaches was in July 2006.

During his May 2011 hearing, the Veteran stated explicitly that his left knee had worsened in severity since his last VA examination in August 2009; he additionally asserted that since that time, he has continued to experience right knee pain and has been prescribed a right knee brace by VA.  He continued to assert that he has a right knee disorder which is the result of compensating for his left knee disability; his representative also took issue with VA's decision not to give the Veteran a Magnetic Resonating Imaging (MRI) scan of his right knee in addition to a less-sophisticated radiographic (x-ray) scan, in order to determine whether he has a right knee disorder.  The Veteran has additionally testified to additional functional impairments of his right hip, left shoulder and migraine headaches in his May 2011 hearing, as well as submitted a lay statement from his spouse dated May 2011 which indicated observations of those conditions as well as a calendar documenting the frequency and pain severity of his migraine headaches.

After review of this testimony and the claims file, and in addition to the significant length of time since his last VA examinations for all of his claimed disabilities, the Board finds that a remand is necessary in order to afford the Veteran a VA examination which addresses the current nature and severity of his bilateral knees, left shoulder, right hip and migraine headaches, and whether the Veteran's right knee disorder-should such exist-is related to his service or left knee disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2009 and associate those documents with the Veteran's record.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed left knee, right knee, right hip, left shoulder and migraine headache disorders, which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disability and whether his right knee disorder is related to service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays and MRI's, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the Veteran's bilateral knee extension, flexion, and any ankylosis, lateral instability or subluxation, or arthritis of his bilateral knees.  The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  The examiner should comment as to any additional pain, weakness, fatigability, lack of endurance, or incoordination which affects the Veteran's bilateral knees.  Additional loss of motion with repetitive movement should be noted in degrees.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such. 

After extensive examination, the examiner should note any right knee disorder found, including any arthritic condition thereof.  The examiner should then state whether any right knee disorder found is more likely, less likely or at least as likely as not (50 percent or greater probability) due to his military service.

The examiner should then opine whether any right knee disorder found is more likely, less likely or at least as likely as not (50 percent or greater probability) due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his (a) left knee disability; and/or (b) right hip disability.  The examiner should specifically discuss the Veteran's contentions that he has a right knee disorder which is caused by his left knee disorder.  The examiner MUST address both causation and aggravation in those opinions.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of the Veteran's left shoulder disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing, with commentary on symptoms like painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The VA examiner should also specifically comment on the following:

(a) Whether there is dislocation of, malunion of, or nonunion of the Veteran's left clavicle or scapula; and, if so, whether there is any associated instability or loose movement of the Veteran's left shoulder.

(b) Whether there is any ankylosis of the Veteran's left shoulder, and if so, whether such is favorable, intermediate or unfavorable.  

(c) Whether there is any impairment of the Veteran's left humerus, including: 

(1) loss of head of (flail shoulder); 
(2) nonunion of (false flail joint); 
(3) fibrous union of; 
(4) Malunion of, and if so, whether such is a slight, moderate or marked deformity; or, 
(5) recurrent dislocation at the scapulohumeral joint, and if so, whether there are frequent or infrequent episodes and whether there is guarding of arm movements throughout all movements or just at shoulder level.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of his right hip disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

The examiner should discuss any symptomatology related to the Veteran's right hip joint, including any arthritic condition thereof.  Range of motion measurements should be conducted and reported in detail, and should include thigh extension, abduction, adduction, and rotation.  It should specifically be noted whether the Veteran is able to cross his legs or, with rotation, whether he can "toe out more than 15 degrees."  

The examiner should also indicate whether there is any additional loss of function with repetitive movement due to factors such as pain, weakness, fatigability, and incoordination.  If so, the extent of such additional loss of motion should be expressed in degrees.  The examiner should also estimate any additional loss of motion during periods of flare-up, based on information provided by the Veteran with respect to the nature, frequency, duration, and severity of such flare-ups.  

The examiner should then specifically discuss:

(a) Whether there is any ankylosis of the left hip;

(b) Whether the Veteran has a flail joint of the left hip;

(c) Whether there is a fracture of the shaft or anatomical neck of his femur;

(d) Whether there is nonunion of the femur; and, if so, whether there is loose motion of the joint or whether weightbearing is preserved with the use of a brace;

(e) Whether the Veteran has a false hip joint; and,

(f) Whether the left hip/knee joint disability is slight, moderate or marked in nature.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA neurologic examination with a physician in order to determine the current nature and severity of his headaches.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the VA examiner should specifically comment on the number of prostrating attacks associated with migraine headaches that the Veteran experiences on average, and comment on their effect, if any, on his economic productivity.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for service connection for a right knee disorder, to include as secondary to left knee disability, and increased evaluations for his left knee, right hip, left shoulder and migraine headaches disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



